DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 24, 2020 has been entered.

Drawings


The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “patient tracker”, “needle tracker”, and “tracking system” of claim 1 and “tracker attached to the needle guide”, “tracker adapted to be attached to the patient’s body”, and “tracking system” of claim 10 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Interpretation


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
A tracking system configured to determine a spatial position and orientation of the needle tracker relative to the patient in claims 1 and 10.
Analyzing the claim limitation above, “system” is considered the nonce term, “configured to determine a spatial position and orientation of the needle tracker relative to the patient” is functional language, and the nonce term is not modified by sufficient structure. Further, “tracking system” is not considered to impart any structure or used as a structural term of art. It is considered equivalent to “tracking means” for purposes of claim interpretation.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Upon a review of the specification, corresponding structure for the limitation “tracking system” is not described (see 112a and 112b rejections below). 
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to a system for planning introduction of a needle into a patient’s body which relies on the use of a navigation system configured for “tracking the needle guide with respect to a 3D medical image, the navigation system comprising a needle tracker attached to the needle guide and a patient tracker adapted to be attached to the patient’s body and a tracking system configured to determine a spatial position and orientation of the needle tracker relative to the patient tracker”.  The system also relies on “navigation data” for “determining a virtual position and orientation of the needle with respect to the 3D image”. 
prima facie case are discussed below.

Level of skill and knowledge in the art/predictability in the art:
The level of skill in the art of needle guided surgery is high. In particular, systems for planning the introduction of a needle in a patient’s body were well known in the art at the time of the invention. Applicant admits these systems were conventional (Applicant’s response 11/4/19, page 10). The use of a navigation system to track a needle guide with respect to a 3D image was well known in the art at the time of the invention; however, it was also known that many different types of navigation systems (such as ultrasound imaging, radiofrequency, accelerometers, optical or magnetic) may be used, and one of ordinary skill in the art would not be able to determine what type of navigation system is being applied without sufficient disclosure. Moreover, many methods of registration of a virtual needle to an image was also well known in the art at the time of the invention (e.g. fiducial markers, optical markers, image processing 
To register objects in space, a frame of reference is defined. The positions of tracked objects must be known with respect to that frame of reference. To show possession of the claimed invention, one of ordinary skill would need disclosure of how to link the claimed “navigation data” to a common frame of reference as the “3D image”. 

Scope of the invention in disclosure
Applicant has not pointed out where the claim is supported, nor does there appear to be a written description of the claim limitation “tracking system” in the application as filed.
Disclosure of claims 1 and 10 “navigation system” and “tracking system”:
Page 1 of the background of the invention provides “[i]n order to help the interventional radiologist to reach the target, a navigation system is necessary. Such systems use a tracking system based on optical, electromagnetic, radiofrequency, inertial, ultrasound or mechanical technology. 20The objective of the tracking system is to give the spatial position and orientation in real time of one or more trackers.”
However, details of the structure or type of navigation system actually being used in the invention is absent. Further, description of the type of 3D medical image modality or how often the image is being acquired is not present. For sake of argument, even with knowledge of the operational mode of the navigation system (e.g. optical, electromagnetic), there is no disclosure whatsoever about how the 

Disclosure of feature of claims 1, 10, and 15 “determining a virtual position and orientation of the needle with respect to the 3D image…using navigation data” (i.e. registering the virtual needle to the 3D image):
Page 3 of the disclosure provides “registering the virtual position of the needle at said instant to the detected 15needle.” However, details of how the registration takes place are absent. For this critical component of the invention, one of ordinary skill in the art would expect a high level of detail to be disclosed to demonstrate possession of the invention with regards to this feature in particular. It is noted that if the virtual needle is accurately registered to the 3D image, then there would be no problem to be solved by the disclosed invention at all. The manner of which the registration is performed is critical to understanding the problem being solved by the disclosed invention and critical to understanding how the disclosed invention would operate to solve that problem.

Physical properties, (4) Functional characteristics, and (5) Method of making the claimed invention/actual reduction to practice:
As described above, the specification does not contain an actual reduction to practice but sets forth a prophetic method for planning the introduction of a needle into a patient’s body. Although the claims and disclosure may recite some functional characteristics of the results of some of the claim limitations, there is no specific disclosure of a correlation between the function (i.e. guiding the needle) and structure 
As described above, to register objects in space, a frame of reference is defined. The positions of tracked objects must be known with respect to that frame of reference. To show possession of the claimed invention, one of ordinary skill would need guidance of how to link the claimed “navigation data” to a common frame of reference as the “3D image”. There is no disclosure teaching how this registration is performed.
	The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521,222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”).	
	Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.








Claims 1-4, 6-14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 10, claim limitation “a tracking system configured to determine a spatial position and orientation of the needle tracker relative to the patient tracker” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to describe the navigation system being used in the invention, nor does the specification list types of navigation systems that may be used with the invention, and it is well known in the art that many different types of navigation systems may be for the same function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding Claim 2, “wherein the needle guide is selected from: (i) a guide…comprising the needle tracker…and “(ii) a guide…comprising the needle tracker” is unclear because the needle tracker has been defined in claim 1 as a separate component from the needle guide. As such, the needle tracker cannot be part of the 

Response to Arguments
Applicant's arguments filed August 24, 2020 have been fully considered but they are not entirely persuasive.
In response to the drawings objections, Applicant has filed new drawings. The issues are resolved except that the drawings do not fully illustrate the claimed invention, especially with regards to components of the tracking system and trackers as required by 37 CFR 1.83(a).
In response to the 112(a) written description rejection, Examiner has reconsidered the written description support. Regarding the claimed distance calculation, Examiner agrees there is sufficient disclosure. At least option (vii) would be routine for one of ordinary skill and not require further details to show possession (page 5, line 4), as determining a distance between two 3D points of known coordinates is well-known.
Regarding the navigation system and tracking, Applicant emphasizes that it is periodic movements between the virtual needle (actual needle) and detected needle (trace in an image) that would cause the mis-match between the actual position and displayed position in the image, and that this problem would arise with any navigation system. Applicant argues that the components of the navigation system are 
As described above, to register objects in space, a frame of reference is defined. The positions of tracked objects must be known with respect to that frame of reference. To show possession of the claimed invention, one of ordinary skill would need guidance of how to link the claimed “navigation data” to a common frame of reference as the “3D image”. However, there is no disclosure teaching how this registration is performed.
Mis-match between a displayed needle and actual needle would not necessarily occur in any conventional navigation system. It is instead critical that they don’t have a mis-match in order to operate as image-guided surgical systems. While it is acknowledged that periodic movements such as respiration as indicated by Applicant’s disclosure (page 1, line 32 – page 2, line 3) may be a source of patient movements, these do not automatically cause mis-match between a tracked needle and image displayed in conventional systems. If it did, the systems wouldn’t be able to operate for their intended purpose. Applicant’s invention appears to be directed towards resolving a specific type of position mis-match, but there is no disclosure to explain where that mis-match comes from. For example, it is not understood why an image (trace) of an inserted needle would have any mis-match from its actual position since it is visible on the image itself (i.e. the image presumably being acquired in real-time). The disclosure does not teach when or how often the image is acquired. 

The 112(a) rejection is hereby maintained. Applicant may consider filing a CIP application to remedy the above issues.
The claims avoid the prior art for reasons stated in the previous Office action.

Conclusion










The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180221098 to Forsyth teaches a navigation system for accounting for patient respiratory motions in a surgical procedure (Fig. 21A-21B).
US20050267359 to Hussaini teaches a navigation system for accounting for patient respiratory motions in a surgical procedure (Fig. 1).
US8774901 to Velusamy teaches a navigation system for accounting for patient repository motions and guided needles (Fig. 1-2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA MARIE HOFFA whose telephone number is (571)270-7408.  The examiner can normally be reached on Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA M. HOFFA
Primary Examiner
Art Unit 3799



/Angela M Hoffa/Primary Examiner, Art Unit 3799